Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 2, 2008                                                                                          Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  134493(45)(47)(49)                                                                                     Maura D. Corrigan
  134500                                                                                               Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices


  SBC MICHIGAN,
            Plaintiff-Appellant,
                                                                    SC: 134493
  v                                                                 COA: 264862
                                                                    MPSC: 00-013079
  MICHIGAN PUBLIC SERVICE COMMISSION,
             Defendant-Appellee.
  _________________________________________
  SBC MICHIGAN,
            Plaintiff-Appellee,
                                                                    SC: 134500
  v                                                                 COA: 264862
                                                                    MPSC: 00-013079
  MICHIGAN PUBLIC SERVICE COMMISSION,
             Defendant-Appellant.
  _________________________________________

         On order of the Chief Justice, motions by the State Bar of Michigan
  Administrative Law Section, the Telecommunications Association of Michigan
  and the Mackinac Center for Public Policy for leave to file briefs amicus curiae
  are considered and they are GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 2, 2008                       _________________________________________
                                                                               Clerk